I concur in the result reached in the majority opinion. In view of the controlling fact that appellee is duly authorized *Page 315 
to do business in this state and is so engaged, I do not find relevant the reasons asserted to justify imposition of the privilege tax therefor.
There is no question whether appellee is engaged in this state in the "business of purchasing, discounting, or otherwise acquiring notes, trust receipts, or other forms of indebtedness secured by liens, in the form of mortgages, retained-title or purchase contracts . . .," under section 1 of Chapter 110, Laws 1940. Its liability thus fixed needs no further justification, and it is immaterial, insofar as fixing liability for privilege tax is concerned, that some of the liens on property located in the state were acquired outside the state. Liability for tax is referable to section 1 of the act which rests upon a conventional doing of business in this state. There is no need to invoke the artificial definition set forth in section 5.
In computing the amount of the tax (liability for which having arisen because doing business in this state) the aliquot share of the corporation's total business is estimated and based upon "the total amount of indebtedness secured by tangible property located in the state of Mississippi." Sec. 2. So long as this basis of computation exacts an amount that is reasonable, by well established tests, the reason for adoption of such basis is immaterial. Beyond question the state would imperil its own dignity by justifying its exaction as in consideration for the "privilege" available to appellee to employ legal processes in enforcing its rights or enjoy access to its courts. It may not exact tribute for that which it may not withhold. These are privileges not granted but protected by our Constitution, secs. 24, 25, Const. 1890; sec. 14, Amendments to Const. U.S. It may deny access to its courts to any corporation which fails to qualify but once it subjects itself to legal citizenship, it accedes to all the rights and privileges of other citizens.
It is true that section 1 of the Act of 1940 provides that *Page 316 
"the amount of said tax to bear a direct relationship to the value of the securities held, owned, or acquired," so that in computing a liability otherwise incurred such basis is reasonable. It is immaterial that the legislature sought further to justify what it otherwise had the undoubted right to do, by explaining (sec. 1) that the tax is "exacted in return for the protection afforded by the government and laws of this state in the enjoyment of such ownership and rights acquired thereby." More properly the tax is exacted by the state for the privilege of doing business in this state. On the other hand, the taxpayer exacts protection in the enjoyment of his rights in return for the tax so paid.
Appellee is doing business in this state and is liable to taxation for such privilege. It is immaterial that the amount of such tax is computed upon a basis which may take into account tangible property located inside the state, the liens upon which were negotiated outside the state. Between taxing a nonresident because of interstate business done in this state and taxing a resident upon the basis of business done outside the state, there is a great gulf comparable only to the distance between unconstitutionality and constitutionality. Most of the confusion apparent in the able arguments arises from a failure to separate the basis of initial liability for a privilege tax from the bases employed in computing its amount.
Griffith, J., concurs in the foregoing opinion. *Page 317